PER CURIAM.
Priscilla Thornton appeals an order denying her motion for postconviction relief. We affirm and certify direct conflict.
Defendant-appellant Thornton entered a guilty plea to the charge of trafficking in cocaine in an amount greater than 28 grams but less than 200 grams in violation of subparagraph 893.135(l)(b)l., Florida Statutes (2001) (count one), and importation of cocaine into Florida in violation of paragraph 893.135(5)(a), Florida Statutes (2001) (count two). The crime date was March 17, 2002. The trial court imposed concurrent three-year sentences, with a three-year mandatory minimum sentence on count one.
The .defendant challenges the three-year mandatory minimum sentence imposed on count one as being illegal. The three-year mandatory minimum sentence was added to the criminal code by section 9 of chapter 99-188, Laws of Florida. The defendant asserts that chapter 99-188 violates the single subject rule and is unconstitutional.
This court has previously held that chapter 99-188 does not violate the single subject requirement of the Florida Constitution. State v. Franklin, 836 So.2d 1112, 1113-14 (Fla. 3d DCA 2003) (en banc). As we did in that case, we certify direct conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA), review dismissed, 821 So.2d 302 (Fla.2002).
Affirmed; direct conflict certified.